DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 June 2021 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 1: 13 (pg. 18 line 28)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1: “Feeding a purification step where purification apparatus is fed” should read “Feeding to a purification step where a purification apparatus is fed”
Claim 11: There are two claim 11s. The numbering of claims is not in accordance with 37 CFR 1.126 which requires claims be numbered consecutively beginning with the number next following the highest numbered claims previously presented The misnumbered second claim 11 has been renumbered 12, and will be referred to as claim 12 for the remainder of the Office Action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "process for gold, and platinum group metal,” in the preamble and describes processes for “gold and/or platinum group metals” in the remainder of the claim. The claim is indefinite as it is unclear whether the process is only suited for gold and platinum found together i.e. in the same ore, or if the process is suitable for ores that also contain only gold or only a platinum group metal. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1. 
Claim 1 recites the limitations "where purification apparatus is fed with said gold and/or platinum group metals pregnant liquor" and “separating said complexed gold and/or platinum group metals-cyanide from a barren solution” in step (iv). The limitation is indefinite as it is unclear whether the complexed gold and/or platinum group metals-cyanide or barren solution is derived from the gold and/or platinum group metals pregnant liquor or if they are unrelated to the feeding of the purification apparatus with gold and/or platinum group metals pregnant liquor. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1. 
Claim 1 recites the limitations “pregnant liquor containing complexed gold and/or platinum group metals-cyanide dissolved in a liquid phase” in step (ii) and “a barren solution containing said liquid phase” in step (iv). It is unclear how the barren solution contains the liquid phase when “said liquid phase” is defined in step (ii) as that which contains complexed gold and/or platinum group metals. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 1 recites the limitations “said lime reagent addition being fed” in line and 25. As the claim uses the term “lime reagent addition" at line 22 to recite the performing of a process step, it is unclear whether “lime reagent addition” at line 25 further specifies when the step of forming a dispersed fine particle lime suspension is performed, or where a reagent is added to the process. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation "said lime reagent addition being fed upstream or at the irrigation apparatus and downstream of the collecting step" in lines 25-26.  It is unclear whether the limitation is to be interpreted such that lime reagent addition is:
1A: fed upstream or 1B: fed at the irrigation apparatus and downstream of the collecting step
2A: fed upstream, and downstream of the collecting step or 2B: fed at the irrigation apparatus and downstream of the collecting step 
3: may be fed upstream of or at the irrigation apparatus, but in either case is done downstream of the collecting step
Correction or clarification is required. Claims 2-12 are rejected due to their dependence on claim 1.
The term “substantially” in claim 1 which is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and would not recognize how depleted the barren solution should be of gold and/or platinum group metals-cyanide. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 1 recites the limitations "concentration… in the range of 0.1 to 3.5 g/dm3" and “expressed as grams of Ca(OH)2 per litre” in lines 28-29. The limitation is indefinite as while g/dm3 and g/L are equivalent units, they are not the same, and it is unclear how the concentration is expressed as grams of Ca(OH)2 per liter if claim 1 expresses the quantity in g/dm3. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation "process for gold, and platinum group metal,” in the preamble while dependent claims 2-12 describe the process of claim 1 as a “process for gold and/or platinum group metals”. The claim is indefinite as it is unclear whether the process is only suited for gold and platinum found together i.e. in the same ore, as described by the preamble of claim 1 or if the process of claim 1 is suitable for ores that also contain only gold or only a platinum group metal as suggested by the dependent claims. Correction is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claim 1 recites the limitations “a lime reagent addition by forming a dispersed fine particle lime suspension” in lines 22-23 and “said lime reagent addition being fed upstream or at the irrigation apparatus” in lines 25-26. The claim is indefinite as it is unclear in view of the rejection under 35 USC 112(b) at paragraph 11 above whether: 
A: A fine particle lime suspension is first created, and then is added to the irrigation solution
B: A lime reagent is added to the irrigation solution, which results in the creation of a fine particle lime suspension within the irrigation solution
Correction or clarification is required. Claims 2-12 are rejected due to their dependence on claim 1.
Claims 2-4 recites the limitation “wherein said lime reagent”. The Examiner notes that while in claim 1 there is mention of a “lime reagent addition”, there is insufficient antecedent basis for “said lime reagent” in claims 2-4, as there is no prior mention in claims 2-4 or parent claim 1 of a lime reagent, or of a lime reagent circulating in the irrigation apparatus, making unclear what aspect is further limited by further enriching with a sodium cyanide solution.
Claim 3 recites the term “an irrigation circuit”. The claim is indefinite as neither claim 3, parent claim(s) 1, nor the instant specification define an “irrigation circuit” or how an irrigation circuit is arranged within the irrigation apparatus, thus one of ordinary skill in the art would not conclude the specific factors, characteristics, etc. necessary to determine or ensure whether lime reagent is added into an irrigation circuit. Correction is required.
Claim 3 recites the limitation “forming… when reaching the irrigation emitters, said dispersed fine particle lime suspension” and claim 1 recites the limitation “forming a dispersed fine particle lime suspension… being fed upstream or at the irrigation apparatus” in lines 22-26. It is unclear how the lime suspension would be formed in claim 3 only at the irrigation emitters in claim 3 when claim 1 under interpretation A in paragraph 16 above requires first forming the lime suspension, then feeding the suspension to the irrigation apparatus containing the irrigation emitters. Correction or clarification is required.
Claim 4 recites the term “an irrigation circuit”. The claim is indefinite as neither claim 4, parent claim(s) 1, nor the instant specification define an “irrigation circuit” or how an irrigation circuit is arranged within the irrigation apparatus, thus one of ordinary skill in the art would not conclude the specific factors, characteristics, etc. necessary to determine or ensure whether lime reagent is added into an irrigation circuit. Correction is required.
Claim 4 recites the limitation “forming… when reaching the irrigation emitters, said dispersed fine particle lime suspension” and claim 1 recites the limitation “forming a dispersed fine particle lime suspension… being fed upstream or at the irrigation apparatus” in lines 22-26. It is unclear how the lime suspension would be formed in claim 4 only at the irrigation emitters in claim 3 when claim 1 under interpretation A requires first forming the lime suspension, then feeding the suspension to the irrigation apparatus containing the irrigation emitters. Correction or clarification is required.
Claim 6 recites the limitation “the barren solution is collected with a flow-through fraction”. The claim is indefinite as neither claim 6, parent claim(s) 1, nor the instant specification disclose how a “flow-through fraction” is determined, and a “flow-through fraction” lacks an understood meaning within the art, thus one of ordinary skill in the art would not conclude the specific factors, characteristics, etc. necessary to determine or ensure whether a “flow-through fraction” is collected with the barren solution. Correction is required. 
Claim 9 recites the limitation "wherein said barren solution circulating in said irrigation apparatus". There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention in claim 9 or parent claim 1 of barren solution circulating in the irrigation apparatus, making unclear what aspect is further limited by further enriching with a sodium cyanide solution.
Claim 11 recites the limitation "an irrigation pipe". The limitation is indefinite as it is unclear whether the limitation refers to a separate new irrigation pipe, or if claim 11 intends to further limit the irrigation pipe of claim 1 (ii). Correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites the limitation "wherein the lime reagent addition is fed upstream or at the irrigation apparatus and downstream of the collecting step of said gold and/or platinum group metals pregnant liquor.", which is already present in parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. (US 4256706 A), hereinafter Heinen, in view of Peterson et al. (Processing Gold Ores Using Heap Leach Carbon Adsorption Methods, supplied by applicant with IDS), hereinafter Peterson, further in view of Green et al. (US 5961833 A), hereinafter Green and Kutlubay et al. (US 20170152175 A1, disclosed in IDS), hereinafter Kutlubay and evidentiary reference Calcium Oxide Safety Data Sheet, hereinafter Calcium Oxide SDS. 
Regarding claim 1, Heinen teaches leaching agglomerated gold - silver ores (Title), where low-grade gold ore tailings or wastes (Col. 1 lines 10-11) are mixed with binding agent such as burnt lime (quicklime) prior to leaching (gold containing ore optionally containing dry quicklime added prior to heap stacking; Col. 2 lines 19-20, 42), and wetting the feed-binding agent mixture uniformly with a closely controlled amount of cyanide solution, the cyanide generally being sodium cyanide (Col. 2 lines 20-23, Col. 3 lines 32-33). Heinen further teaches the ore is subjected to percolation leaching, such as conventional heap leaching (claim 6), but is silent to specific details of the heap leaching and refers to Peterson for specific details of heap leaching processes (Col. 4 lines 18-20). 
Peterson teaches a process for short-term heap cyanidation where gold ore is crushed and stacked onto a pad (process for gold heap leaching, stacking gold containing ore on a collection apparatus provided for retaining solid material, said stacking of gold containing ore being provided to form a heap; pg. 7 paragraphs 1,4). The Examiner notes that while Peterson is silent to the suitability of the process for platinum group metal, the phrase “process for gold, and platinum group metal” is interpreted to mean a process for gold and/or platinum group metal, as the remainder of claim 1 refers to “gold and/or platinum group metals” at every step of the process, and as the title and description of the technical field of the instant specification (pg. 1) refer to a “process for gold and/or platinum group metals heap leaching”. 
Peterson further teaches cyanide solution percolates through the heap dissolving gold and is subsequently collected on the watertight pad, and that the cyanide used is sodium cyanide (collection apparatus provided for collecting a liquor, irrigating said heap with an irrigation solution containing sodium cyanide, collecting said gold pregnant liquor; pg. 2 paragraph 5, pg. 7 paragraph 4, pg. 9 paragraph 2, Fig. 3). Peterson further teaches that the cyanide leaching leaches Au by forming molecules of Au(CN)2 (gold cyanide complex) (forming a gold pregnant liquor containing complexed gold-cyanide dissolved in a liquid phase; pg. 2 equations 1-2, pg. 5 paragraph 1). Peterson further teaches the cyanide leach solutions are introduced onto the heaps by spraying from by sprinkling using plastic sprinkler heads (by means of an irrigation apparatus containing irrigation emitters for irrigating said heap; pg. 8 paragraph 2). Peterson further shows multiple of what one of ordinary skill would recognize to be sprinklers attached to a single pipe in Figs. 3 and 8, reading on an irrigation apparatus containing an irrigation pipe.
Peterson further teaches gold cyanide effluents from heap leaching are pumped upward through from three to five columns or tanks in series which contain granular activated carbon, and barren solution low in gold content exiting the series of tanks is recycled to the heap (a purification step where purification apparatus is fed with said gold pregnant liquor, separating said complexed gold and/or platinum group metals-cyanide from a barren solution containing said liquid phase substantially depleted in gold-cyanide; pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5). Peterson in Figure 3 shows barren solution being fed to the heap to perform leaching, and as Peterson discloses that leach solutions are introduced onto the heaps by spraying from a pipe via sprinkling using plastic sprinkler heads (pg. 8 paragraph 2), one of ordinary skill would recognize Peterson uses the same apparatus to feed the barren solution back to the heap. As the pipe with plastic sprinkler heads was mapped as analogous to the irrigation apparatus containing an irrigation pipe and irrigation emitters, Peterson reads on feeding said irrigation apparatus with said barren solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heap leaching process of Peterson to perform the generic heap leaching step of Heinen as Heinen directly references Peterson to describe a suitable heap leaching step to recover the gold from the ore. 
Peterson further teaches after adsorbing gold with activated carbon and before the barren solution is returned to the heap adding lime to the barren solution to maintain pH at about 10 in order to minimize decomposition of cyanide by carbon dioxide, as well as by ground acids, (lime reagent addition, lime reagent fed upstream of the irrigation apparatus and downstream of the collecting step of said gold pregnant liquor; pg. 3 paragraph 1, pg. 9 paragraph 2, Fig. 5), however Heinen in view of Peterson does not teach how much lime is required to maintain such a pH, an appropriate size of Ca(OH)2 particles, or the creation of a fine particle lime suspension.
Green teaches a method for separating and isolating gold from copper in a gold processing system (Title), where gold ore is treated with an aqueous cyanide solution to produce a liquid product containing a gold-cyanide complex (Abstract). Green teaches that leaching solution is introduced to a pile of gold ore and collected after extracting gold from the ore to produce a liquid product (Col. 18 lines 8-18), where the liquid product is eventually treated with carbon to adsorb gold complexes generating a barren solution which contains substantial amounts of water and free cyanide ions (CN)- which is recycled to leach the pile (Col. 30 lines 39-52). Green further teaches the barren solution is re-routed back into the initial stages of the system where compounds like lime are added into the system at a level of 0.1-1 g of calcium oxide (CaO) per liter of the leaching solution typically to maintain a pH of 9-11 (Col. 17 lines 59-61). As Calcium Oxide SDS teaches that calcium oxide reacts with water to form calcium hydroxide (Ca(OH)2) (pg. 2 §2.3), one of ordinary skill would recognize that CaO in the solution would exist as Ca(OH)2, thus 0.1-1 g CaO/L is an equivalent expression to 0.132-1.321 g/L Ca(OH)2 accounting for difference in molecular weights due to the reaction with water. The Examiner further notes that dm3 is an equivalent unit to L, thus Green reads on lime reagent addition dosed to achieve a Ca(OH)2 concentration in the irrigation solution in the range of 0.1 to 3.5 g/dm3 of irrigation solution, expressed as grams of Ca(OH)2 per litre.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a concentration of 0.132-1.321 g/L Ca(OH)2 as taught by Green in the irrigation solution of modified Heinen, as modified Heinen requires a pH of about 10 to function and Green teaches such a concentration of Ca(OH)2 maintains a pH of 9-11, minimizing decomposition of cyanide by carbon dioxide, as well as by ground acids as taught by modified Heinen. Doing so would have been further obvious as both Heinen and Green are drawn to heap leaching processes where cyanide leach solution is sprayed onto a heap or pile of gold ore, producing a pregnant solution that is adsorbed with carbon to leave a barren solution; which is recycled to the leach heap/pile after adding lime.
	Heinen in view of Peterson and Green does not teach an appropriate particle size for Ca(OH)2 in the solution or the creation of a fine particle lime suspension.
	Kutlubay teaches a process for manufacturing a milk of slaked lime of great fineness and milk of great fineness thereby obtained (Title), where prehydrated lime or a paste of lime obtained by addition of water -is used to form a milk of lime of great fineness, which is defined as a suspension of hydrated lime (Ca(OH)2) (forming a dispersed fine particle lime containing Ca(OH)2 particles in an aqueous phase; [0005,0039-0040]). Kutlubay further teaches in Example 2 a milk produced from prehydrated lime has much lower particle diameters, with d98 values of 32-39 µm and d50 values of 7.0-7.1 µm, than those produced directly from quicklime, and as a result are more reactive, (have a d97 smaller than 50 µm and a d50 lower than 10 µm; Table 2, [0182]). Kutlubay further teaches decreasing particle sizes of Ca(OH)2 reduce the rate at which the suspension may settle and become difficult to use [0016]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the milk of lime of great fineness as taught by Kutlubay as the lime reagent of modified Heinen, as doing so would provide improved reactivity of the lime in solution and limit unwanted settling of Ca(OH)2 particles in the solution. Doing so would have been further obvious as modified Heinen teaches adding lime to the barren solution, but is silent to a suitable form of the reagent, thus one of ordinary skill would look to the art to find a suitable and advantageous method of feeding lime to the solution.
	Regarding claim 2, modified Heinen teaches using a milk of lime comprising 28.4-29 wt slaked lime (Ca(OH)-2) (Kutlubay: Example 2: [0175], Table 2), which corresponds with 284-290 g Ca(OH)2/L or converting molar masses, 214.95-219.49 g CaO/dm3, reading on wherein said lime reagent is a Ca(OH)2 suspension having a concentration between 10 and 550g CaO equivalent/dm3.
Regarding claim 5, modified Heinen teaches viscosity reducer or viscosity stabilizer can be added to adjust the viscosity of the milk of slaked lime (wherein said fine particle lime suspension contains a viscosity modifier; Kutlubay [0117]), and that it is desirable not to exceed a viscosity of about 1500 mPa∙s, in some industrial applications, preferably not to exceed about 400 mPa∙s, and with greater viscosity are more difficult to pump and to use (Kutlubay [0013]).
Regarding claim 6, modified Heinen teaches the preferred method for recovering the precious metal values from heap-leach effluents is by adsorption on activated carbon, where the gold cyanide effluents from heap leaching are pumped through three to five columns or tanks in series which contain granular activated carbon (wherein said purification step comprises at least a step of passing the gold pregnant liquor through at least one carbon adsorption column during which gold-cyanide adsorbs on a carbon-based adsorption material; Peterson: pg. 9 paragraphs 3, 5). Modified Heinen further teaches barren solution low in gold content exiting the series of tanks is recycled to the heap (and the barren solution is collected; Peterson: pg. 11 paragraph 2, Fig. 5). The Examiner notes that as the phrase “with a flow-through fraction” has unclear meaning as discussed in the rejection under 35 USC 112(b) above, thus as the barren solution low in gold content collected has flowed through the activated carbon adsorption columns, the collection of barren solution reads upon the barren solution being collected with a flow-through fraction.
Regarding claim 7, modified Heinen teaches in the preferred method gold recovery from activated carbon is accomplished by desorbing gold from the carbon and electrowinning the values from the resultant strip solutions (wherein gold-cyanide adsorbed on the carbon-based adsorption material is further eluted by a solution, to recover a gold for further gold refining step; Peterson: pg. 12 paragraph 1), where the desorbing employs a 1.0 pct NaOH-0.1pct NaCN strip solution to desorb the gold (a solution containing sodium/potassium hydroxide and cyanide; Peterson: pg. 12 paragraph 1).
Regarding claim 8, modified Heinen teaches the prevailing practice is to regenerate the leached carbon before reuse by heating the carbon in a steam atmosphere at 700° C in a rotary kiln (further comprising a regeneration step of the carbon-based adsorption material; Peterson pg. 13 paragraph 3), which permits repeated reuse of the carbon, which greatly enhances the economics of the carbon cyanidation process (pg. 12 paragraph 1).
Regarding claim 9, modified Heinen teaches that sodium cyanide is added to the barren solution before returning to the heap (wherein said barren solution circulating in said irrigation apparatus is further enriched by a sodium cyanide solution; Peterson: Fig. 5).
Regarding claim 10, modified Heinen teaches the cyanide leach solutions are introduced onto the heaps by spraying from plastic sprinkler heads (wherein the irrigation solution feeds the heap by exiting the irrigation emitters, said irrigation emitters being sprinkling emitters; Peterson: pg. 8 paragraph 2).
Regarding claim 11, modified Heinen teaches adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap (wherein the lime reagent addition is fed before reaching the irrigation emitters; Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5), and the cyanide leach solution is introduced onto the heap by spraying from plastic sprinkler heads via a pipe (Peterson: Fig. 8, pg. 8 paragraph 2) but does not teach wherein the lime reagent addition is fed at an irrigation pipe.
Green teaches the barren solution is subsequently re-routed back into the initial stages of the system at tubular conduit “26”, where compounds such as calcium oxide are added into the system to maintain a pH of 9-11 (wherein the lime reagent addition is fed at an irrigation pipe in which the barren solution circulates; Fig. 1, Col. 17 lines 34-49, Col. 30 lines 60-64). Green further teaches the tubular conduit 26 is operatively connected to a spraying assembly which optimally has multiple nozzles (Col. 17 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the lime reagent of modified Heinen to a pipe leading to a spraying assembly as taught by Green, with the predictable benefit that by introducing the lime reagent directly into a stream of moving barren solution, the lime reagent would be better mixed by the movement of the fluid than if introduced into a tank as is the case in modified Heinen. 
Regarding claim 12, modified Heinen teaches adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap to maintain pH at about 10 in order to minimize decomposition of cyanide by carbon dioxide, as well as by ground acids (wherein the lime reagent addition is fed upstream of the irrigation apparatus and downstream of the collecting step of said gold pregnant liquor; Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5)

Claim(s) 1, 3, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinen, in view of Peterson, further in view of Green and Calcium Hydroxide Safety Data Sheet, hereinafter Calcium Hydroxide SDS, and evidentiary references Calcium Oxide SDS and Vasconcelos et al. (Characterisation of a high pH cement backfill for the geological disposal of nuclear waste: The Nirex Reference Vault Backfill), hereinafter Vasconcelos. 
Regarding claim 1, Heinen teaches leaching agglomerated gold - silver ores (Title), where low-grade gold ore tailings or wastes (Col. 1 lines 10-11) are mixed with binding agent such as burnt lime (quicklime) prior to leaching (gold containing ore optionally containing dry quicklime added prior to heap stacking; Col. 2 lines 19-20, 42), and wetting the feed-binding agent mixture uniformly with a closely controlled amount of cyanide solution, the cyanide generally being sodium cyanide (Col. 2 lines 20-23, Col. 3 lines 32-33). Heinen further teaches the ore is subjected to percolation leaching, such as conventional heap leaching (claim 6), but is silent to specific details of the heap leaching and refers to Peterson for specific details of heap leaching processes (Col. 4 lines 18-20). 
Peterson teaches a process for short-term heap cyanidation where gold ore is crushed and stacked onto a pad (process for gold heap leaching, stacking gold containing ore on a collection apparatus provided for retaining solid material, said stacking of gold containing ore being provided to form a heap; pg. 7 paragraphs 1,4). The Examiner notes that while Peterson is silent to the suitability of the process for platinum group metal, the phrase “process for gold, and platinum group metal” is interpreted to mean a process for gold and/or platinum group metal, as the remainder of claim 1 refers to “gold and/or platinum group metals” at every step of the process, and as the title and description of the technical field of the instant specification (pg. 1) refer to a “process for gold and/or platinum group metals heap leaching”. 
Peterson further teaches cyanide solution percolates through the heap dissolving gold and is subsequently collected on the watertight pad, and that the cyanide used is sodium cyanide (collection apparatus provided for collecting a liquor, irrigating said heap with an irrigation solution containing sodium cyanide, collecting said gold pregnant liquor; pg. 2 paragraph 5, pg. 7 paragraph 4, pg. 9 paragraph 2, Fig. 3). Peterson further teaches that the cyanide leaching leaches Au by forming molecules of Au(CN)2 (gold cyanide complex) (forming a gold pregnant liquor containing complexed gold-cyanide dissolved in a liquid phase; pg. 2 equations 1-2, pg. 5 paragraph 1). Peterson further teaches the cyanide leach solutions are introduced onto the heaps by spraying from by sprinkling using plastic sprinkler heads (by means of an irrigation apparatus containing irrigation emitters for irrigating said heap; pg. 8 paragraph 2). Peterson further shows multiple of what one of ordinary skill would recognize to be sprinklers attached to a single pipe in Figs. 3 and 8, reading on an irrigation apparatus containing an irrigation pipe.
Peterson further teaches gold cyanide effluents from heap leaching are pumped upward through from three to five columns or tanks in series which contain granular activated carbon, and barren solution low in gold content exiting the series of tanks is recycled to the heap (a purification step where purification apparatus is fed with said gold pregnant liquor, separating said complexed gold and/or platinum group metals-cyanide from a barren solution containing said liquid phase substantially depleted in gold-cyanide; pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5). Peterson in Figure 3 shows barren solution being fed to the heap to perform leaching, and as Peterson discloses that leach solutions are introduced onto the heaps by spraying from a pipe via sprinkling using plastic sprinkler heads (pg. 8 paragraph 2), one of ordinary skill would recognize Peterson uses the same apparatus to feed the barren solution back to the heap. As the pipe with plastic sprinkler heads was mapped as analogous to the irrigation apparatus containing an irrigation pipe and irrigation emitters, Peterson reads on feeding said irrigation apparatus with said barren solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heap leaching process of Peterson to perform the generic heap leaching step of Heinen as Heinen directly references Peterson to describe a suitable heap leaching step to recover the gold from the ore. 
Peterson further teaches after adsorbing gold with activated carbon and before the barren solution is returned to the heap adding lime to the barren solution to maintain pH at about 10 in order to minimize decomposition of cyanide by carbon dioxide, as well as by ground acids, (lime reagent addition, lime reagent fed upstream of the irrigation apparatus and downstream of the collecting step of said gold pregnant liquor; pg. 3 paragraph 1, pg. 9 paragraph 2, Fig. 5), however Heinen in view of Peterson does not teach how much lime is required to maintain such a pH, which form of lime is used, or the creation of a fine particle lime suspension.
Green teaches a method for separating and isolating gold from copper in a gold processing system (Title), where gold ore is treated with an aqueous cyanide solution to produce a liquid product containing a gold-cyanide complex (Abstract). Green teaches that leaching solution is introduced to a pile of gold ore and collected after extracting gold from the ore to produce a liquid product (Col. 18 lines 8-18), where the liquid product is eventually treated with carbon to adsorb gold complexes generating a barren solution which contains substantial amounts of water and free cyanide ions (CN)- which is recycled to leach the pile (Col. 30 lines 39-52). Green further teaches the barren solution is subsequently re-routed back into the initial stages of the system where compounds like lime are added into the system at a level of 0.1-1 g of calcium oxide (CaO) per liter of the leaching solution typically to maintain a pH of 9-11 (Col. 17 lines 59-61). As Calcium Oxide SDS teaches that calcium oxide reacts with water to form calcium hydroxide (Ca(OH)2) (pg. 2 §2.3), one of ordinary skill would recognize that CaO in the solution would exist as Ca(OH)2, thus 0.1-1 g CaO/L is an equivalent expression to 0.132-1.321 g/L Ca(OH)2 accounting for difference in molecular weights due to the reaction with water. The Examiner further notes that dm3 is an equivalent unit to L, thus Green reads on lime reagent addition dosed to achieve a Ca(OH)2 concentration in the irrigation solution in the range of 0.1 to 3.5 g/dm3 of irrigation solution, expressed as grams of Ca(OH)2 per litre.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a concentration of 0.132-1.321 g/L Ca(OH)2 as taught by Green in the irrigation solution of modified Heinen, as modified Heinen requires a pH of about 10 to function and Green teaches such a concentration of Ca(OH)2 maintains a pH of 9-11, minimizing decomposition of cyanide by carbon dioxide, as well as by ground acids as taught by modified Heinen. Doing so would have been further obvious as both Heinen and Green are drawn to heap leaching processes where cyanide leach solution is sprayed onto a heap or pile of gold ore, producing a pregnant solution that is adsorbed with carbon to leave a barren solution; which is recycled to the leach heap/pile after adding lime.
	Heinen in view of Peterson and Green teaches adding lime to the barren solution and Calcium Oxide SDS teaches the creation of Ca(OH)2 when adding CaO to water, and that the reaction of CaO with water to form Ca(OH)2 is exothermic, producing temperatures of up to 800° C (pg.2 §2.3), but modified Heinen does not teach which form of lime (i.e. “quick” (CaO) or “slaked” (Ca(OH)2) to use.

    PNG
    media_image1.png
    392
    547
    media_image1.png
    Greyscale
Calcium Hydroxide SDS teaches a commercially sold >95% Ca(OH)2 powder and that the Ca(OH)2 powder does not react with water (pg. 6, §10). Vasconcelos teaches >95% Ca(OH)2 sourced from Sigma Aldrich has a d97 of 41µm and a d50 of 5µm as seen below (the Ca(OH)2 particles have a d97 smaller than 50 µm and have a d50 lower than 10 µm; pg. 182: Fig. 1(b), §2.1). 
Fig. 1: Particle Size of Sigma Aldrich >95% Ca(OH)2 (Vasconcelos)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Ca(OH)2 powder taught by Vasconcelos as the lime reagent of modified Heinen as doing so would avoid the exothermic hydration reaction caused by direct addition of CaO to the aqueous barren solution as Ca(OH)2 already exists in the hydrated form, predictably eliminating the potential need for close temperature control during the slaking and improving process safety by removing the risk of runaway reaction, reducing equipment and training costs. Doing so would have been further obvious as the >95% Ca(OH)2 reagent is commercially sold, and would be readily available for use without additional processing. 
The Examiner notes that while modified Heinen is silent to the formation of a dispersed fine particle lime suspension, the instant application does not disclose any specific factors as critical to whether a “dispersed fine particle lime suspension” forms, merely that the lime reagent is added upstream of the irrigation emitters and downstream of the gold-cyanide recovery step of the pregnant liquor, and that the Ca(OH)2 particles have a d97 smaller than 50 µm and have a d50 lower than 10 µm (instant specification, pg. 10 lines 19-26), as modified Heinen teaches all of these limitations, one of ordinary skill would recognize that modified Heinen would produce a dispersed fine particle lime suspension. See MPEP 2112 § (III-V).
Regarding claim 3, modified Heinen teaches the Sigma Aldrich >95% Ca(OH)2 to be in a powder form (wherein said lime reagent is a powdery hydrated lime; Calcium Hydroxide SDS: §9.1), and adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap (Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5), but is silent to wherein the powdery hydrated lime is added into an irrigation circuit.
Green teaches the barren solution is subsequently re-routed back into the initial stages of the system at tubular conduit “26”, where compounds such as calcium oxide are added into the system to maintain a pH of 9-11 (Fig. 1, Col. 17 lines 34-49, Col. 30 lines 60-64). Green further teaches the tubular conduit 26 is operatively connected to a spraying assembly which optimally has multiple nozzles (Col. 17 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the powdery hydrated lime of modified Heinen to a pipe leading to a spraying assembly as taught by Green, with the predictable benefit that by introducing the hydrated lime directly into a stream of moving barren solution, the hydrated lime would be better mixed by the movement of the fluid than if introduced into a tank as is the case in modified Heinen. The Examiner notes that in view of the rejection of claim 3 under 35 USC 112(b) above, the term “irrigation circuit” has ambiguous meaning, but as modified Heinen in view of Green teaches adding hydrated lime to what is analogous to an irrigation pipe in the instant claims, which is part of the irrigation apparatus, Heinen in view of Green reads upon adding into an irrigation circuit directly. The Examiner further notes that  while modified Heinen and Green are silent to the formation of the dispersed fine particle lime suspension at the irrigation emitters, the instant application does not disclose how such is achieved, and elsewhere suggest that merely the suspension is formed by the time the Ca(OH)2 particles reach the emitters (Instant Specification pg. 18 lines 23-29), thus one of ordinary skill would recognize that the dispersed fine particle lime suspension would be produced at the irrigation emitters in Heinen in view of Green. See MPEP 2112 § (III-V).
Regarding claim 6, modified Heinen teaches the preferred method for recovering the precious metal values from heap-leach effluents is by adsorption on activated carbon, where the gold cyanide effluents from heap leaching are pumped through three to five columns or tanks in series which contain granular activated carbon (wherein said purification step comprises at least a step of passing the gold pregnant liquor through at least one carbon adsorption column during which gold-cyanide adsorbs on a carbon-based adsorption material; Peterson: pg. 9 paragraphs 3, 5). Modified Heinen further teaches barren solution low in gold content exiting the series of tanks is recycled to the heap (and the barren solution is collected; Peterson: pg. 11 paragraph 2, Fig. 5). The Examiner notes that as the phrase “with a flow-through fraction” has unclear meaning as discussed in the rejection under 35 USC 112(b) above, thus as the barren solution low in gold content collected has flowed through the activated carbon adsorption columns, the collection of barren solution reads upon the barren solution being collected with a flow-through fraction,
Regarding claim 7, modified Heinen teaches in the preferred method gold recovery from activated carbon is accomplished by desorbing gold from the carbon and electrowinning the values from the resultant strip solutions (wherein gold-cyanide adsorbed on the carbon-based adsorption material is further eluted by a solution, to recover a gold for further gold refining step; Peterson: pg. 12 paragraph 1), where the desorbing employs a 1.0 pct NaOH-0.1pct NaCN strip solution to desorb the gold (a solution containing sodium/potassium hydroxide and cyanide; Peterson: pg. 12 paragraph 1).
Regarding claim 8, modified Heinen teaches the prevailing practice is to regenerate the leached carbon before reuse by heating the carbon in a steam atmosphere at 700° C in a rotary kiln (further comprising a regeneration step of the carbon-based adsorption material; Peterson pg. 13 paragraph 3), which permits repeated reuse of the carbon, which greatly enhances the economics of the carbon cyanidation process (pg. 12 paragraph 1).
Regarding claim 9, modified Heinen teaches that sodium cyanide is added to the barren solution before returning to the heap (wherein said barren solution circulating in said irrigation apparatus is further enriched by a sodium cyanide solution; Peterson: Fig. 5).
Regarding claim 10, modified Heinen teaches the cyanide leach solutions are introduced onto the heaps by spraying from plastic sprinkler heads (wherein the irrigation solution feeds the heap by exiting the irrigation emitters, said irrigation emitters being sprinkling emitters; Peterson: pg. 8 paragraph 2).
Regarding claim 11, modified Heinen teaches adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap (wherein the lime reagent addition is fed before reaching the irrigation emitters; Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5), and the cyanide leach solution is introduced onto the heap by spraying from plastic sprinkler heads via a pipe (Peterson: Fig. 8, pg. 8 paragraph 2) but does not teach wherein the lime reagent addition is fed at an irrigation pipe.
Green teaches the barren solution is subsequently re-routed back into the initial stages of the system at tubular conduit “26”, where compounds such as calcium oxide are added into the system to maintain a pH of 9-11 (wherein the lime reagent addition is fed at an irrigation pipe in which the barren solution circulates; Fig. 1, Col. 17 lines 34-49, Col. 30 lines 60-64). Green further teaches the tubular conduit 26 is operatively connected to a spraying assembly which optimally has multiple nozzles (Col. 17 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the lime reagent of modified Heinen to a pipe leading to a spraying assembly as taught by Green, with the predictable benefit that by introducing the lime reagent directly into a stream of moving barren solution, the lime reagent would be better mixed by the movement of the fluid than if introduced into a tank as is the case in modified Heinen. 
Regarding claim 12, modified Heinen teaches adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap to maintain pH at about 10 in order to minimize decomposition of cyanide by carbon dioxide, as well as by ground acids (wherein the lime reagent addition is fed upstream of the irrigation apparatus and downstream of the collecting step of said gold pregnant liquor; Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5)
Claim(s) 1, 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinen, in view of Peterson, and further in view of Green and Ineich et al. (Utilization efficiency of lime consumption during magnesium sulfate precipitation), hereinafter Ineich, and evidentiary reference Calcium Oxide SDS. 
Regarding claim 1, Heinen teaches leaching agglomerated gold - silver ores (Title), where low-grade gold ore tailings or wastes (Col. 1 lines 10-11) are mixed with binding agent such as burnt lime (quicklime) prior to leaching (gold containing ore optionally containing dry quicklime added prior to heap stacking; Col. 2 lines 19-20, 42), and wetting the feed-binding agent mixture uniformly with a closely controlled amount of cyanide solution, the cyanide generally being sodium cyanide (Col. 2 lines 20-23, Col. 3 lines 32-33). Heinen further teaches the ore is subjected to percolation leaching, such as conventional heap leaching (claim 6), but is silent to specific details of the heap leaching and refers to Peterson for specific details of heap leaching processes (Col. 4 lines 18-20). 
Peterson teaches a process for short-term heap cyanidation where gold ore is crushed and stacked onto a pad (process for gold heap leaching, stacking gold containing ore on a collection apparatus provided for retaining solid material, said stacking of gold containing ore being provided to form a heap; pg. 7 paragraphs 1,4). The Examiner notes that while Peterson is silent to the suitability of the process for platinum group metal, the phrase “process for gold, and platinum group metal” is interpreted to mean a process for gold and/or platinum group metal, as the remainder of claim 1 refers to “gold and/or platinum group metals” at every step of the process, and as the title and description of the technical field of the instant specification (pg. 1) refer to a “process for gold and/or platinum group metals heap leaching”. 
Peterson further teaches cyanide solution percolates through the heap dissolving gold and is subsequently collected on the watertight pad, and that the cyanide used is sodium cyanide (collection apparatus provided for collecting a liquor, irrigating said heap with an irrigation solution containing sodium cyanide, collecting said gold pregnant liquor; pg. 2 paragraph 5, pg. 7 paragraph 4, pg. 9 paragraph 2, Fig. 3). Peterson further teaches that the cyanide leaching leaches Au by forming molecules of Au(CN)2 (gold cyanide complex) (forming a gold pregnant liquor containing complexed gold-cyanide dissolved in a liquid phase; pg. 2 equations 1-2, pg. 5 paragraph 1). Peterson further teaches the cyanide leach solutions are introduced onto the heaps by spraying from by sprinkling using plastic sprinkler heads (by means of an irrigation apparatus containing irrigation emitters for irrigating said heap; pg. 8 paragraph 2). Peterson further shows multiple of what one of ordinary skill would recognize to be sprinklers attached to a single pipe in Figs. 3 and 8, reading on an irrigation apparatus containing an irrigation pipe.
Peterson further teaches gold cyanide effluents from heap leaching are pumped upward through from three to five columns or tanks in series which contain granular activated carbon, and barren solution low in gold content exiting the series of tanks is recycled to the heap (a purification step where purification apparatus is fed with said gold pregnant liquor, separating said complexed gold and/or platinum group metals-cyanide from a barren solution containing said liquid phase substantially depleted in gold-cyanide; pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5). Peterson in Figure 3 shows barren solution being fed to the heap to perform leaching, and as Peterson discloses that leach solutions are introduced onto the heaps by spraying from a pipe via sprinkling using plastic sprinkler heads (pg. 8 paragraph 2), one of ordinary skill would recognize Peterson uses the same apparatus to feed the barren solution back to the heap. As the pipe with plastic sprinkler heads was mapped as analogous to the irrigation apparatus containing an irrigation pipe and irrigation emitters, Peterson reads on feeding said irrigation apparatus with said barren solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heap leaching process of Peterson to perform the generic heap leaching step of Heinen as Heinen directly references Peterson to describe a suitable heap leaching step to recover the gold from the ore. 
Peterson further teaches after adsorbing gold with activated carbon and before the barren solution is returned to the heap adding lime to the barren solution to maintain pH at about 10 in order to minimize decomposition of cyanide by carbon dioxide, as well as by ground acids, (lime reagent addition, lime reagent fed upstream of the irrigation apparatus and downstream of the collecting step of said gold pregnant liquor; pg. 3 paragraph 1, pg. 9 paragraph 2, Fig. 5), however Heinen in view of Peterson does not teach how much lime is required to maintain such a pH, an appropriate size of Ca(OH)2 particles, or the creation of a fine particle lime suspension.
Green teaches a method for separating and isolating gold from copper in a gold processing system (Title), where gold ore is treated with an aqueous cyanide solution to produce a liquid product containing a gold-cyanide complex (Abstract). Green teaches that leaching solution is introduced to a pile of gold ore and collected after extracting gold from the ore to produce a liquid product (Col. 18 lines 8-18), where the liquid product is eventually treated with carbon to adsorb gold complexes generating a barren solution which contains substantial amounts of water and free cyanide ions (CN)- which is recycled to leach the pile (Col. 30 lines 39-52). Green further teaches the barren solution is subsequently re-routed back into the initial stages of the system where compounds like lime are added into the system at a level of 0.1-1 g of calcium oxide (CaO) per liter of the leaching solution typically to maintain a pH of 9-11 (Col. 17 lines 59-61). As Calcium Oxide SDS teaches that calcium oxide reacts with water to form calcium hydroxide (Ca(OH)2) (pg. 2 §2.3), one of ordinary skill would recognize that CaO in the solution would exist as Ca(OH)2, thus 0.1-1 g CaO/L is an equivalent expression to 0.132-1.321 g/L Ca(OH)2 accounting for difference in molecular weights due to the reaction with water. The Examiner further notes that dm3 is an equivalent unit to L, thus Green reads on lime reagent addition dosed to achieve a Ca(OH)2 concentration in the irrigation solution in the range of 0.1 to 3.5 g/dm3 of irrigation solution, expressed as grams of Ca(OH)2 per litre.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a concentration of 0.132-1.321 g/L Ca(OH)2 as taught by Green in the irrigation solution of modified Heinen, as modified Heinen requires a pH of about 10 to function and Green teaches such a concentration of Ca(OH)2 maintains a pH of 9-11, minimizing decomposition of cyanide by carbon dioxide, as well as by ground acids as taught by modified Heinen. Doing so would have been further obvious as both Heinen and Green are drawn to heap leaching processes where cyanide leach solution is sprayed onto a heap or pile of gold ore, producing a pregnant solution that is adsorbed with carbon to leave a barren solution; which is recycled to the leach heap/pile after adding lime.
	Heinen in view of Peterson and Green does not teach an appropriate particle size for Ca(OH)2 in the solution or the creation of a fine particle lime suspension.
	Ineich teaches evaluating the utilization efficiency of two quicklimes and their respective slaked lime slurry products (Abstract), where a quicklime A is slaked with the resulting milk of lime (MoL A) sieved to remove any large particles (pg. 243-244 §2.2). Ineich further teaches the Ca(OH)2 particles in the milk have a d50 of 5 µm, and from Fig. 1 below based on the area under the volume % curve to the right of 5 on the first section of the overlain logarithmic plot (overlapping the region between 10 and 100 µm), it appears only ~2% of particles are larger than 50 µm for MoL A, indicating a d97 of <50 µm (where the Ca(OH)2 particles have a d97 smaller than 50 μm and a d50 lower than 10 µm; pg. 245 §3.2, Fig. 6, Table 6). 
    PNG
    media_image2.png
    501
    970
    media_image2.png
    Greyscale

Fig. 2: Particle size fractions of Ca(OH)2 particles in a milk of lime produced from various forms of quicklime (modified Ineich Fig. 6)

Ineich further teaches that MoL A had finer particle size and greater surface area, and as a result higher utilization efficiency (the percentage of lime that is able to participate in a reaction) (Table 6, pg. 247 paragraph 2 – pg. 248 paragraph 1) than milk of lime produced from quicklime B, quicklime A containing only 0.8 wt% Mg, 0.2 wt% Si, 0.1 wt% Al, and 0.1 wt% S (Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the quicklime powder comprising 0.8 wt% Mg, 0.2 wt% Si, 0.1 wt% Al, and 0.1 wt% S, or less as taught by Ineich as the lime reagent of modified Heinen as doing so results in smaller particle size Ca(OH)2 particles when producing a milk of lime, and resulting in greater surface area of the Ca(OH)2 in the milk, resulting in greater reactivity, predictably reducing the amount of lime required to perform pH regulation, reducing reagent costs. 
The Examiner notes that while modified Heinen is silent to the formation of a dispersed fine particle lime suspension, the instant application does not disclose any specific factors as critical to whether a “dispersed fine particle lime suspension” forms, merely that the lime reagent is added upstream of the irrigation emitters and downstream of the gold-cyanide recovery step of the pregnant liquor, and that the Ca(OH)2 particles have a d97 smaller than 50 µm and have a d50 lower than 10 µm (instant specification, pg. 10 lines 19-26), as modified Heinen teaches all of these limitations, one of ordinary skill would recognize that modified Heinen would produce a dispersed fine particle lime suspension. See MPEP 2112 § (III-V).
Regarding claim 4, modified Heinen teaches the quicklime is in the form of a powder (powdery dry quicklime; Ineich: pg. 243 §2.1.1)), and adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap (Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5), but is silent to wherein the powdery dry quicklime is added into an irrigation circuit.
Green teaches the barren solution is subsequently re-routed back into the initial stages of the system at tubular conduit “26”, where compounds such as calcium oxide are added into the system to maintain a pH of 9-11 (Fig. 1, Col. 17 lines 34-49, Col. 30 lines 60-64). Green further teaches the tubular conduit 26 is operatively connected to a spraying assembly which optimally has multiple nozzles (Col. 17 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the powdery dry quicklime of modified Heinen to a pipe leading to a spraying assembly as taught by Green, with the predictable benefit that by introducing the quicklime directly into a stream of moving barren solution, the quicklime would be better mixed by the movement of the fluid than if introduced into a tank as is the case in modified Heinen. The Examiner notes that in view of the rejection of claim 3 under 35 USC 112(b) above, the term “irrigation circuit” has ambiguous meaning, but as modified Heinen in view of Green teaches adding quicklime to what is analogous to an irrigation pipe in the instant claims, which is part of the irrigation apparatus, Heinen in view of Green reads upon adding into an irrigation circuit directly. The Examiner further notes that  while modified Heinen and Green are silent to the formation of the dispersed fine particle lime suspension at the irrigation emitters, the instant application does not disclose how such is achieved, and elsewhere suggest that merely the suspension is formed by the time the Ca(OH)2 particles produced by adding lime reagent reach the emitters (Instant Specification pg. 18 lines 23-29), thus one of ordinary skill would recognize that the dispersed fine particle lime suspension would be produced at the irrigation emitters in Heinen in view of Green. See MPEP 2112 § (III-V).
Regarding claim 6, modified Heinen teaches the preferred method for recovering the precious metal values from heap-leach effluents is by adsorption on activated carbon, where the gold cyanide effluents from heap leaching are pumped through three to five columns or tanks in series which contain granular activated carbon (wherein said purification step comprises at least a step of passing the gold pregnant liquor through at least one carbon adsorption column during which gold-cyanide adsorbs on a carbon-based adsorption material; Peterson: pg. 9 paragraphs 3, 5). Modified Heinen further teaches barren solution low in gold content exiting the series of tanks is recycled to the heap (and the barren solution is collected; Peterson: pg. 11 paragraph 2, Fig. 5). The Examiner notes that as the phrase “with a flow-through fraction” has unclear meaning as discussed in the rejection under 35 USC 112(b) above, thus as the barren solution low in gold content collected has flowed through the activated carbon adsorption columns, the collection of barren solution reads upon the barren solution being collected with a flow-through fraction,
Regarding claim 7, modified Heinen teaches in the preferred method gold recovery from activated carbon is accomplished by desorbing gold from the carbon and electrowinning the values from the resultant strip solutions (wherein gold-cyanide adsorbed on the carbon-based adsorption material is further eluted by a solution, to recover a gold for further gold refining step; Peterson: pg. 12 paragraph 1), where the desorbing employs a 1.0 pct NaOH-0.1pct NaCN strip solution to desorb the gold (a solution containing sodium/potassium hydroxide and cyanide; Peterson: pg. 12 paragraph 1).
Regarding claim 8, modified Heinen teaches the prevailing practice is to regenerate the leached carbon before reuse by heating the carbon in a steam atmosphere at 700° C in a rotary kiln (further comprising a regeneration step of the carbon-based adsorption material; Peterson: pg. 13 paragraph 3), which permits repeated reuse of the carbon, which greatly enhances the economics of the carbon cyanidation process (pg. 12 paragraph 1).
Regarding claim 9, modified Heinen teaches that sodium cyanide is added to the barren solution before returning to the heap (wherein said barren solution circulating in said irrigation apparatus is further enriched by a sodium cyanide solution; Peterson: Fig. 5).
Regarding claim 10, modified Heinen teaches the cyanide leach solutions are introduced onto the heaps by spraying from plastic sprinkler heads (wherein the irrigation solution feeds the heap by exiting the irrigation emitters, said irrigation emitters being sprinkling emitters; Peterson: pg. 8 paragraph 2).
Regarding claim 11, modified Heinen teaches adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap (wherein the lime reagent addition is fed before reaching the irrigation emitters; Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5), and the cyanide leach solution is introduced onto the heap by spraying from plastic sprinkler heads via a pipe (Fig. 8, pg. 8 paragraph 2) but does not teach wherein the lime reagent addition is fed at an irrigation pipe.
Green teaches the barren solution is subsequently re-routed back into the initial stages of the system at tubular conduit “26”, where compounds such as calcium oxide are added into the system to maintain a pH of 9-11 (wherein the lime reagent addition is fed at an irrigation pipe in which the barren solution circulates; Fig. 1, Col. 17 lines 34-49, Col. 30 lines 60-64). Green further teaches the tubular conduit 26 is operatively connected to a spraying assembly which optimally has multiple nozzles (Col. 17 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the lime reagent of modified Heinen to a pipe leading to a spraying assembly as taught by Green, with the predictable benefit that by introducing the lime reagent directly into a stream of moving barren solution, the lime reagent would be better mixed by the movement of the fluid than if introduced into a tank as is the case in modified Heinen. 
Regarding claim 12, modified Heinen teaches adding lime after adsorbing gold with activated carbon and before the barren solution is returned to the heap to maintain pH at about 10 in order to minimize decomposition of cyanide by carbon dioxide, as well as by ground acids (wherein the lime reagent addition is fed upstream of the irrigation apparatus and downstream of the collecting step of said gold pregnant liquor; Peterson: pg. 9 paragraph 5, pg. 11 paragraph 2, Fig. 5)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinen, Peterson, Green, and Kutlubay with evidence from Calcium Oxide SDS as applied to claim 1 above, and further in view of Huang et al. (CN 110714120 A), hereinafter Huang.
Regarding claim 5, modified Heinen teaches that dispersing agents may be added to increase the solids content of the milk of lime (Kutlubay: [0018]), which makes it possible to achieve concentrations of dry matter greater than 40 w % based on the total weight of the milk of lime, with a viscosity less than 1200 mPa∙s. Modified Heinen further teaches in Example 4 adding Neomere Tech 646 dispersant to the milk of lime (Kutlubay: [0231]), but teaches dispersants may not be suitable for every application (Kutlubay: [0018]), and is silent to whether a dispersant may be used with a heap leaching solution.
Huang teaches a kind of beneficiation aid for gold beneficiation (Title), where the aid adjusts the alkalinity of the pulp, and can also slow down scaling, improve the dispersibility of the leaching agent, and increase the life of the activated adsorption carbon, improve the beneficiation efficiency [0010], the aid comprising 88-96% CaO and 0.5-2.5% a sodium lignosulfate dispersant [0012]. The Examiner notes as the beneficiation aid is mostly lime, would be expected by one of ordinary skill when used in the leaching solution to form a lime suspension, thus reading on wherein the lime suspension contains a dispersant. Huang further teaches the dispersant improves the permeability of the beneficiation agent, and enhances the contact opportunity of gold leaching agent and gold, further improving the leaching rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sodium lignosulfate dispersant as taught by Huang in the fine particle lime suspension of modified Heinen in order to improve permeability of the lime and leaching rate of gold in the leaching process of modified Heinen. Doing so would have been further obvious as modified Heinen is silent to the suitability of adding a dispersant to lime suspensions for heap leaching, and Huang teaches adding a dispersant to a lime suspension for such a purpose.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinen, Peterson, Green, and Ineich with evidence from Calcium Oxide SDS as applied to claim 1 above, and further in view of Huang.
Modified Heinen does not teach the use of a dispersant or viscosity modifier.
Huang teaches a kind of beneficiation aid for gold beneficiation (Title), where the aid adjusts the alkalinity of the pulp, and can also slow down scaling, improve the dispersibility of the leaching agent, and increase the life of the activated adsorption carbon, improve the beneficiation efficiency [0010], the aid comprising 88-96% CaO and 0.5-2.5% a sodium lignosulfate dispersant [0012]. The Examiner notes as the beneficiation aid is mostly lime, would be expected by one of ordinary skill when used in the leaching solution to form a lime suspension, thus reading on wherein the lime suspension contains a dispersant. Huang further teaches the dispersant improves the permeability of the beneficiation agent, and enhances the contact opportunity of gold leaching agent and gold, further improving the leaching rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sodium lignosulfate dispersant as taught by Huang in the fine particle lime suspension of modified Heinen in order to improve permeability of the lime and leaching rate of gold in the leaching process of modified Heinen. Doing so would have been further obvious as modified Heinen is silent to the suitability of adding a dispersant to lime suspensions for heap leaching, and Huang teaches adding a dispersant to a lime suspension for such a purpose.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinen, Peterson, Green, and Calcium Hydroxide SDS with evidence from Vasconcelos and Calcium Oxide SDS as applied to claim 1 above, and further in view of Huang.
Modified Heinen does not teach the use of a dispersant or viscosity modifier.
Huang teaches a kind of beneficiation aid for gold beneficiation (Title), where the aid adjusts the alkalinity of the pulp, and can also slow down scaling, improve the dispersibility of the leaching agent, and increase the life of the activated adsorption carbon, improve the beneficiation efficiency [0010], the aid comprising 88-96% CaO and 0.5-2.5% a sodium lignosulfate dispersant [0012]. The Examiner notes as the beneficiation aid is mostly lime, would be expected by one of ordinary skill when used in the leaching solution to form a lime suspension, thus reading on wherein the lime suspension contains a dispersant. Huang further teaches the dispersant improves the permeability of the beneficiation agent, and enhances the contact opportunity of gold leaching agent and gold, further improving the leaching rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sodium lignosulfate dispersant as taught by Huang in the fine particle lime suspension of modified Heinen in order to improve permeability of the lime and leaching rate of gold in the leaching process of modified Heinen. Doing so would have been further obvious as modified Heinen is silent to the suitability of adding a dispersant to lime suspensions for heap leaching, and Huang teaches adding a dispersant to a lime suspension for such a purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                


/VANESSA T. LUK/Primary Examiner, Art Unit 1733